UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 10-Q x Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2011 o Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number:000-52575 Lightning Gaming, Inc. (Exact name of registrant as specified in its charter) Nevada 20-8583866 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 23 Creek Circle, Boothwyn, Pa 19061 (Address of principal executive offices) (610) 494 5534 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 4,652,474 common shares as ofNovember 10, 2011; 2,500,000 Series A Nonvoting Capital Stock shares as of November 10, 2011 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and QualitativeDisclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II - OTHER INFORMATION Item 1. Legal Proceedings 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Removed and Reserved 26 Item 5. Other Information 26 Item 6. Exhibits 26 PART I - FINANCIAL INFORMATION Item 1.Financial Statements The Company’s unaudited financial statements included in this Form 10-Q are as follows: 1 Consolidated Balance Sheets as ofSeptember 30, 2011 and December 31, 2010 (audited); 2 ConsolidatedStatements of Operations for the three months and nine months ended September 30, 2011 and2010; 3 ConsolidatedStatements of Cash Flows for the nine months ended September 30, 2011 and 2010; 4 Notes to Consolidated Condensed FinancialStatements. 2 Item 1. Financial Statements. LIGHTNING GAMING, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, (unaudited) December 31, (audited) Assets Current Assets Cash $ $ Accounts receivable, net Inventory Prepaid expenses Total Current Assets Property, Plant and Equipment, net Other Assets Intangible Assets, net Total Assets $ $ Liabilities and Stockholders' Deficit Current Liabilities Accounts payable $ $ Accrued expenses Total Current Liabilities Long Term Debt Long term debt Accrued interest and other long term liabilities Fair value of warrants and convertibility feature of long term debt 13,169 Total Long TermLiabilities Commitments Stockholders' Deficit Preferred stock: $0.001 par value; authorized 10,000,000 shares, Series A Nonvoting Capital Stock 6,000,000 shares authorized, 2,500,000shares issued and outstanding at September 30, 2011 and 500,000 shares issued and outstanding December 31, 2010 Common stock: $0.001 par value; authorized 90,000,000 shares; 4,660,285shares issued and 4,652,474 shares outstanding at September 30, 2011 and December 31, 2010 Additional paid in capital 5,682,413 3,701,749 Accumulated deficit Treasury stock, 7,811 shares at cost Total Stockholders’ Deficit Total Liabilities and Stockholders’ Deficit $ $ See Notes to Consolidated Condensed Financial Statements 3 LIGHTNING GAMING, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS ThreeMonths Ended September 30, 2011 and 2010 Three Months Ended September30, Revenues Sales of gaming products and parts $ $ License and servicefees Total revenues Costs and operating expenses Cost of products sold Operating expenses Research and development Selling, general and administrative expenses Depreciation and amortization Total costs and operating expenses Operating loss ) ) Non-operating income (expense) Net interest expense ) ) Change in value of warrants and convertibility feature of long term debt Otherincome - Net loss $ ) $ ) Net loss per Series A Nonvoting share-basic and diluted $ ) $ ) Net loss per common share-basic and diluted $ ) $ ) Weighted average Series A Nonvoting shares outstanding-basic and diluted Weighted average common shares outstanding- basic and diluted See Notes to Consolidated Condensed Financial Statements 4 LIGHTNING GAMING, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Nine Months Ended September 30, 2011 and 2010 Nine Months Ended September30, Revenues Sales ofgaming productsand parts $ $ License and servicefees Total revenues Costs and operating expenses Cost of products sold Operating expenses Research and development Selling, general and administrative expenses Depreciation and amortization Total costs and operating expenses Operating loss ) ) Non-operating income (expense) Net interest expense ) ) Change in value of warrants and convertibility feature of long term debt Other income - Net loss $ ) $ Net loss per Series A Nonvoting share-basic and fully diluted $ ) $ ) Net loss per common share-basic and diluted $ ) $ ) Weighted average Series A Nonvoting shares outstanding-basic and diluted Weighted average common shares outstanding-basic and diluted See Notes to Consolidated Condensed Financial Statements 5 LIGHTNING GAMING, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended September 30, 2011 and 2010 Nine Months Ended September 30, NET CASH USED IN OPERATING ACTIVITES $ ) $ ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property, plant and equipment ) ) Increase in intangible and other assets ) ) Proceeds from sale ofequipment NET CASH (USED IN) PROVIDED BY INVESTING ACTIVITIES ) CASH FLOWS FROM FINANCING ACTIVITIES Payment on capital lease - ) Proceeds fromissuance of Series A Nonvoting Capital Stock - Proceeds fromissuance of debt NET CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE(DECREASE)IN CASH CASH - Beginning of period CASH - End of period $ $ Supplemental Disclosure of Cash Flow Information: Non cash financing activities: Issuance of Series A Nonvoting Capital Stock in exchange fora note payable and accrued interest $ $ Issuance of capital stock warrants in connection with notes payable and Series A Nonvoting Capital Stock $ $ Fair value of amendment of warrants $ $ - Fair value of convertibility feature of long term debt $ $ - See Notes to Consolidated Condensed Financial Statements 6 LIGHTNING GAMING, INC. AND SUBSIDIARIES Notes toConsolidated Condensed Financial Statements September 30, 2011 Note 1.Nature of Business and Summary of Significant Accounting Policies Nature of Business: On January 29, 2008,Lightning Gaming, Inc. (formerly known as Red Pearl Acquisition Corp.) (the “Company”) completed a merger (the "Merger") with Lightning Poker, Inc. (“Lightning Poker”), as a result of which Lightning Poker became a wholly-owned subsidiary of the Company. Lightning Poker was formed to manufacture and marketgaming products, including afully automated, proprietary electronic poker table(the “System”),to commercial and tribal casinos, card clubs, other gaming and lottery venues, bars and restaurants and the home market. The System is designed to improve economics for casino operators while improving overall player experience. In 2009 the Company commenced the design, manufacture, marketing, sale and operation of video and reel-spinning gaming machines to customers invarious legalized gamingjurisdictions. The current products are (i) a Video SCRABBLE bonus slot machine, (ii) a multi-rack Scrabble slot machine and (iii) spinning reel SCRABBLE, Speed Racer and POPEYEslot machines. The Company routinely enters into license agreements for the use of intellectual properties and technologies in its products. These agreements generally provide for royalty advances and license fee payments when the agreements are signed and minimum commitments which are cancelable in certain circumstances. Basis of Presentation: The unaudited interim financial statements contained herein should be read in conjunction with the Company’s annual report on Form 10-K filed on April 7, 2011 (“Form 10-K”). The accompanying interim financial statements are presented in accordance with the requirements ofArticle 8.03 of Regulation S-X promulgated by the Securities and Exchange Commission (“SEC”) and, accordingly, do not include all the disclosures required by generally accepted accounting principles with respect to annual financial statements. The interim consolidated condensed financial statements have been prepared in accordance with the Company’s accounting practices described in the Form 10-K but have not been audited. In management’s opinion, the financial statements include all adjustments, which consist only of normal recurring adjustments, necessary for a fair statement of the Company’s financial position, results of operations and cash flows for the periods presented. The balance sheet data as of December 31, 2010 were derived from the Company’s audited financial statements, but do not include all disclosures required by accounting principles generally acceptedin the United States of America. The results of operations for the nine months ended September 30, 2011 are not necessarily indicative of the results to be expected for the entire year. There were nomaterial changes during the most recent fiscal quarter in the Company’s significant accounting policies described in the Form 10-K. The allowance for doubtful accounts at September 30, 2011 and December 31, 2010 was $240,239 and $229,162, respectively. The Company’sfinancial statements have been prepared on a going concern basis, which assumes realization of all assets and settlement or payment of all liabilities in the ordinary course of business. We have limited capital resources, net operating losses and negative cash flows from operations since the Company’sinception 7 Lightning Gaming, Inc. and Subsidiaries Notes to Consolidated Condensed Financial Statements (Continued) Note 1.Nature of Business and Summary of Significant Accounting Policies (Continued) Basis of Presentation (Continued) and expect these conditions to continue for the foreseeable future. The generation of cash flow sufficient to meet the Company’s cash needs in the future will depend on the Company’s ability to obtain the regulatory approvals required to distribute the Systemandgaming machines and successfully marketour productstomore casinos and card clubs. Based on the Company’s cash flow projections and anticipated revenues, the Company believes it will require additional capital or financing to support its operations during 2012. The Company has received assurance from a major stockholder to support its operations for 2012 should such support become necessary. In addition, the Company’s ability to sell or lease its products on a large scale may require additional financing for working capital. There is no assurance that the Company would be able to obtain such financing, if at all, on reasonable terms. If the Company needs additional funding andisunable to obtain it, the Company’sfinancial condition would be adversely affected. In that event, the Company would have to postpone or discontinue planned operations and projects. The Company’s continuance as a going concern is dependent upon these factors, among others. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Recent Accounting Pronouncements In April 2011, the Financial Accounting Standards Board (“ FASB”)issuedAccounting Standards Update ("ASU") No. 2011-02, "Receivables (Topic 310): A Creditor's Determination of Whether a Restructuring Is a Troubled Debt Restructuring." ASU No. 2011-02 provides amendments to Topic 310 to clarify which loan modifications constitute troubled debt restructurings. It is intended to assist creditors in determining whether a modification of the terms of a receivable meets the criteria to be considered a troubled debt restructuring, both for purposes of recording an impairment loss and for disclosure of troubled debt restructurings. For public companies, the new guidance is effective for interim and annual periods beginning on or after June 15, 2011, and applies retrospectively to restructurings occurring on or after the beginning of the fiscal year of adoption. Early adoption is permitted. The adoption of ASU No. 2011-02 is not expected to have an impact on our results of operations or our financial position. In May 2011, FASB issued ASU No. 2011-04, “Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs." ASU No. 2011-04 amends Topic 820 to provide common fair value measurement and disclosure requirements in U.S. Generally Accepted Accounting Principles ("U.S. GAAP") and International Financial Reporting Standards ("IFRS"). Consequently, the amendments change the wording used to describe many of the requirements in U.S. GAAP for measuring fair value and for disclosing information about fair value measurements, as well as providing guidance on how fair value should be applied where its use is already required or permitted by other standards within U.S. GAAP. ASU No. 2011-04 is to be applied prospectively, and early adoption is not permitted. For public entities, the amendments are effective during interim and annual periods beginning after December 15, 2011. The adoption of ASU No. 2011-04 is not expected to have a material impact on our results of operations or our financial position. In June 2011, FASB issued ASU No. 2011-05, “Comprehensive Income (Topic 220): Presentation of Comprehensive Income." ASU No. 2011-05 eliminates the option that permits the presentation of other comprehensive income in the statement of changes in equity and requires presenting components of net income and comprehensive income in either a one-statement approach with totals for both net income and comprehensive income, or a two-statement approach where a statement presenting the components of net income and total net income must be immediately followed by a financial statement that presents the components of other comprehensive income, a total for other comprehensive income, and a total for comprehensive income. For public companies, the amendments are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011 and should be applied retrospectively. Early adoption is permitted. In September 2011, FASB issued ASU No. 2011-08,“Intangibles - Goodwill and Other.”ASU No. 2011-08 allows companies to waive comparing the fair value of a reporting unit to its carrying amount in assessing the recoverability of goodwill if, based on qualitative factors, it is not more likely than not that the fair value of a reporting unit is less than its carrying amount. ASU No. 2011-08 will be effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011. The Company does not expect the impact of adopting this ASU to be material to the Company's financial position, results of operations or cash flows. 8 Lightning Gaming, Inc. and Subsidiaries Notes to Consolidated Condensed Financial Statements (Continued) Note 1.Nature of Business and Summary of Significant Accounting Policies (Continued) Note 2.Inventory Inventoryconsists of the following: September30, December 31, Finished products $ $ Raw materials and work in process Inventory $ $ In the three months ended September 30, 2011 the Company established a reserve for obsolescence of approximately $274,000 related to System raw materials and parts. The reserve for inventory obsolescene is included in operating expenses. Note 3.Property and Equipment Property and equipment consist of the following: September 30, December 31, Equipment, principally Systems $ $ Furniture and fixtures Leasehold improvements Less accumulated depreciation ) ) Property, plant and equipment, net $ $ Note 4.Intangible Assets Intangible assets consist of the following: September 30, December 31, Purchased licenses, software and other $ $ Less accumulated amortization ) ) Intangible assets, net $ $ The software licensesacquired in 2011 and 2010 are being amortized on a straight line basis over 3 years. 9 Lightning Gaming, Inc. and Subsidiaries Notes to Consolidated Condensed Financial Statements (Continued) Note 5.Debt Long Term Debt consists of the following: September 30, December 31, Notes Payable 8% interest due 2012 $ - $ Notes Payable 8% interest due 2013 Total long term debt Less: unamortized fair market value ofwarrants and convertible debt option ) ) Total long term debt $ $ Interest is payable atmaturity of the Notes. In June 2011 the Company entered into a series of agreements with lenders that included, among other things, the following: ● conversion of a $1,000,000 promissory note issued in April 2011 into 1,000,000 shares of the Company’s Series A Nonvoting Capital Stock (“Nonvoting Stock”), with cancellation of all interest and other amounts payable under the note; ● sale of 1,000,000 shares of Nonvoting Stockfor $1,000,000, and issuance of a warrant for 1,000,000 shares of the Company’s common stock at $1.00 per share (subject to anti-dilution adjustments); ● amendment of ten common stock warrants held by a lender, which were issued between July 2006 and April 2011 and are exercisable for an aggregate of 6,401,385 shares of the Company’s common stock, resulting in all of those warrants having an expiration date of April 12, 2016 and an exercise price of $1.00 per share (subject to anti-dilution adjustments); ● amendment of four common stock warrants held by a lender, which were issued between June 2007 and February 2010 and are exercisable for an aggregate of 1,500,000 shares ofthe Company'scommon stock, extending the expiration date of all of those warrants to April 12, 2016 and lowering the exercise price to $1.00 per share (subject to anti-dilution adjustments); ● amendment of 12 promissory notes held by lenders, issued byLightning Pokerbetween July 2006 and February 2010 in an aggregate principal amount of $13,500,000, extending the maturity date to September 30, 2013 and fixing at $1.00 per share the price at which $7,500,000 of those notes (plus accrued interest of $1,699,123 as of September 30, 2011) can be converted to the Company’s common stock (subject to anti-dilution adjustments); ● giving preemptive rights to the lenders to maintain their respective percentage ownership of all of the Company’s outstanding stock, calculated on a fully-diluted basis; and ● requiring the Company to obtain the lenders' consent in order to engage in various material transactions or to change or add lines of business. The fair market value of the warrants and the convertibility feature of long term debtat June 23, 2011 was $269,591. In February 2010 a lender exchanged its $1,000,000 note due in 2010 plus accrued interest of $206,273 for 500,000 shares of Series A Nonvoting Capital Stock. All accrued interestand other amounts payable under that note were cancelled. 10 Lightning Gaming, Inc. and Subsidiaries Notes to Consolidated Condensed Financial Statements (Continued) Note 5.Debt (Continued) Also in February 2010 the Company entered into a $2,000,000 three-yearloan agreement with interest at 8% per annum. At the discretion of the lenders, all principal and interest outstanding on the loan may be converted into shares of the Company's capital stock. In connection with the loan, the Company issued warrants to purchase 1,000,000 shares of the Company’s capital stock.The notes issued under the loan agreement were among the 12 notes amended in June 2011, as reported above. In April 2011 the Company borrowed $1,000,000 from a lender and issued to the lender a warrant to purchase up to 1,000,000 shares of common stock .The interest rate of the loan was 8% per annum. The aggregate fair market value of the warrant at the time it was issued was $3,290. In June 2011 the note was converted into 1,000,000 shares of the Company’s Series A Nonvoting Capital Stock, with cancellation of all interest and other amounts payable under the note. In accordance with various loans obtained by the Company, as of September 30, 2011 the lenders holdwarrants to purchase up to 8,901,385 shares of the Company’s commonstock untilthe expiration date of April 12, 2016 at a price of $1.00 per share.The purchase price is subject to adjustment from time to time pursuant to the anti-dilution provisions of the respective warrant agreements.Also, certain notes contain a right to convert the principal amount of the note and accrued interest into shares of the Company’s common stock. The Company accounts for the value of the warrants and the debt conversion right in the same manner used for stock-based compensation. The unamortized debt discount prior to the amendments of notes in the amount of $55,529 was written off and included in interest expense. Expense recognized for thethree months and nine months ended September 30, 2011 and September 30, 2010 relatedto these warrants was$43,247, $121,510, $ 41,931 and $102,948, respectively, and was included in interest expense. Expense recognized for thethree months and nine months ended September 30, 2011 relatedto the debt conversion right was$4,524 and was included in interest expense. Note 6. Commitments The Company routinely enters into license agreementsfor the use of intellectual properties and technologies. These agreements generally provide for royalty advances and license fee payments when the agreements are signed and minimum commitments which are cancelable in certain circumstances. In 2008 the Company entered into a technology agreement with Intuicode for a nonexclusive perpetual license to use itsgaming platform/operating system.The agreement provides for royalty fees on a per-unit basis. The agreement has been amended to provide for a daily fee for leased slot machines and also extended the termof theagreement to ten years. The agreement may be cancelled under certain conditions. In March 2009 the Company entered into an exclusivelicense agreement with Hasbro, Inc. to use the Scrabble brand in gaming devicesdistributed in the United States and Canada.The initial term of the agreement isfive years with the Company’s right to extend the agreement for two additional five- year terms if certain performance standards are met. The agreement calls for minimum annual payments and may be cancelled under certain conditions. In April 2009 the Company entered into an exclusivelicense agreement with Mattel, Inc. to use the Scrabble brand in gaming devicesdistributedworldwide excludingthe United States and Canada.The initial term of the agreement isfive years with the Company’s right to extend the agreement for two additional two- year terms if certain performance standards are met. The agreement calls for minimum annual payments and may be cancelled under certain conditions. In January 2011, the Company gave notice to terminate the license agreement. In October 2009 the Company entered into an exclusivelicense agreement with Hearst Holdings, Inc. and King Features Syndicate Division to use the brand POPEYE and related family of characters in gaming devicesdistributedworldwide excludingthe United Kingdom and Japan.The initial term of the agreement wasfor one year with the Company’s right to extend the agreement for eight additional one- year terms upon payment of minimum royalties. In 2011 the Company paid the minimum royalties and extended the term of the agreement to 2012. 11 Lightning Gaming, Inc. and Subsidiaries Notes to Consolidated Condensed Financial Statements (Continued) Note 6. Commitments (Continued) In March 2010 the Company entered into a license agreement with Speed Racer Enterprises, Inc. to use the Speed Racerbrand and related family of characters in gaming devicesdistributedworldwide excludingJapan.The initial term of the agreement isfive years commencing May 1, 2010 with the Company’s right to extend the agreement for one additional three- year term if certain performance standards are met. In the three months ended September 30, 2011, the Company entered into license agreements with Metro-Goldwyn Mayer Music Inc., MGM Consumer Products, EMI Entertainment Worldwide, Inc. and The Lynne Unger Children’s Trust to use the Pink Panther brand and related images and characters, including the image ofPeter Sellers, and music in gaming devices distributed worldwide.Also in the three months ended September 30, 2011 the Company entered into a license agreement with Sony/ATV Music Publishing LLC to use the music “I’m Popeye the Sailor Man” in gaming devices distributed worldwide. These agreements providefora term of three to five years. In July 2011 the Company received approval to place its new Scrabble Gems software in Connecticut. As a result of the new software approval the Company purchased 150perpetual, nonexclusive, worldwide licenses for $100,000 in accordance with the Codespace Gaming, Inc. ( “Codespace”) Non Exclusive License Agreement (the “Codespace Agreement”). The Codespace Agreement is for a period of five years and can be renewed annually for one year. The Company may purchase additional licenses for a license fee ranging between $500 and $850 depending on the volume of licenses purchased. In addition, the Company entered into a Source Code License Agreement (the “Source Code Agreement”) with Codespace under which the Company may purchase the software source codelicensed under the Codespace Agreement. The source code license is a fully paid up, nonexclusive, perpetual license to modify, use and sublicense. All payments made under the Codespace Agreement are applied against the $350,000 source code purchase price. The Source Code Agreement expires in July 2012. AtSeptember 30, 2011, the Company had totalminimum license fee commitments and advancesmade as follows: Minimum Commitments Total royalty and license fee commitments $ AdvAdvancesmade ) PotePotential future payments $ As ofSeptember 30, 2011, the Company's minimumroyalty payments in each fiscal year will be as follows: Year ending December 31, Minimum Commitments $ Total $ In November 2009 the Company entered into a lease agreement for its corporate offices. The lease was effective inJanuary 2010 and is fora term of sixty seven months. Future minimum lease paymentsare as follows: Year Ending December 31, Amount $ $ Rent expense for the three months and nine months ended September 30, 2011 and 2010 was $48,234, $24,869, $141,978 and $218,628, respectively. 12 Lightning Gaming, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Continued) Note 6. Commitments (Continued) The Company has entered intonon-exclusive licensing agreements with two vendors whereby the Company is required to pay the vendors for maintenance and software licensesused in conjunction with the Company’s products. Note 7.Stockholders’ Deficit Stockholders’ deficit includes the following transactions: Stock Options:In 2007 the Companyadopted the 2007 Equity Incentive Plan (the “Stock Plan”) to enable the Companyto offer key employees, consultants and directors equity interests in the Company, thereby helping to attract, retain and motivate such persons to exercise their best efforts on behalf of the Company.Stock options under the Stock Plan are granted at the discretion of the Board of Directors (acting as the Company’s Compensation Committee). The maximum aggregate number of shares of common stock issuableunder the Stock Plan is2,500,000.The exercise price of each option will be determined by the Board of Directors at the time the option is granted, but in no event will be less than 100% of the fair market value of the common stock at the time of grant.Options granted will not be exercisable after 10 years from the grant date. Options generally vest at 20% per year starting from the grant date and are fully vested in the fifth year.The options can be exercised in partial or full amounts upon a change in control and at such other times as specified in the award agreements. Options granted under the Stock Planare accounted forunder the FASB guidance for share-based payments.Accordingly, compensation costsrecognized for thethree months and nine monthsended September 30, 2011 and September 30, 2010 were $24,746, $25,544, $75,244and, $83,512, respectively. A summary of option transactions in 2011is as follows: Shares Weighted Average Exercise Price Outstanding at December 31, 2010 $ Options granted - $ - Options exercised - $ - Options cancelled ) $ Options outstanding at September 30, 2011 $ Options available for grantunder the Stock Plan at September 30, 2011 The fair value of each option award is estimated on the date of grant using the Black-Scholes option pricing model. Expected volatility is based upon publicly traded companies with characteristics 13 Lightning Gaming, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Continued) Note 7.Stockholders’ Deficit (Continued) Stock Options (Continued) similar to those of the Company.The Companyuses historical data to estimate option exercise and employee termination within the valuation model.The expected term of options granted represents the period of time that options granted are expected to be outstanding.The risk-free rate for periods within the contractual life of the option is based on the U.S. Treasury yield curve in effect at the time of grant. Stock-based compensation expense is recognized in the statement of operations based on awards ultimately expected to vest and may be reduced for estimated forfeitures. The following table summarizes information with respect to stock options outstanding at September 30, 2011: Options Outstanding Vested Options Weighted Average Weighted Weighted Weighted Remaining Average Aggregate Average Average Aggregate Contractual Exercise Intrinsic Contractual Exercise Intrinsic Number Life (Years) Price Value Number Term (Years) Price Value - - The following table summarizes information with respect to stock options outstanding at December 31, 2010: Options Outstanding Vested Options Weighted Average Weighted Weighted Weighted Remaining Average Aggregate Average Average Aggregate Contractual Exercise Intrinsic Contractual Exercise Intrinsic Number Life (Years) Price Value Number Term (Years) Price Value - - As ofSeptember 30, 2011, there was approximately $71,000 of total unrecognized compensation cost related to nonvested share-based compensation arrangements granted under the Stock Plan.The cost is expected to be recognized over a weighted-average period of 2.6 years. Warrants:In accordance with the loans obtained by the Company and the sale of Nonvoting Stock(Note 5), the lenders holdwarrants to purchase 8,901,385 shares of the Company’s commonstockata price of $1.00 per share and are exercisable through April 2016.Warrants to purchase up to 107,760 shares ata price of $1.00 per share are exercisable until expiration dates between April 2012 andJuly 2012. The purchase prices are subject to adjustment from time to time pursuant to the provisions of the respective warrant agreements.The Company accounts for the value of these warrants in the same manner used for stock-based compensation. As described in Note 5, warrants to purchase 7,901,385 shares of the Company’s commonstockwere amended to adjust the exercise price to $1.00 per share and extend theexpiration date to April 2016.In addition, the exercise price of other warrants to purchase up to 107,760 shares of the Company’s commonstock was adjusted to $1.00 per share pursuant to the anti-dilution provisions of those warrants. 14 Lightning Gaming, Inc. and Subsidiaries Notes to Consolidated Condensed Financial Statements (Continued) Note 7.Stockholders’ Deficit (Continued) Warrants(Continued) The following table is a summary of theCompany’swarrant activity for the nine months ended September 30, 2011: Warrants Outstanding Weighted Average Exercise Price Outstanding at December 31, 2010 $ Warrantsgranted $ Warrantsexercised - $ - Warrantscancelled - $ - Warrantsoutstanding at September 30, 2011 $ The following table summarizes information with respect to warrants outstanding at September 30, 2011: WarrantsOutstanding Vested Warrants Weighted Average Weighted Weighted Remaining Average Aggregate Average Aggregate Contractual Exercise Intrinsic Exercise Intrinsic Number Life (Years) Price Value Number Price Value - - The following table summarizes information with respect to warrants outstanding at December 31, 2010: WarrantsOutstanding Vested Warrants Weighted Average Weighted Weighted Remaining Average Aggregate Average Aggregate Contractual Exercise Intrinsic Exercise Intrinsic Number Life (Years) Price Value Number Price Value - - The table below provides a reconciliation of the beginning and ending balances for the Company’s warrant and convertible debt option liability and decrease in fair value using the Binomial pricing model as of September 30, 2011. Balance as of January 1, 2011 $ Fair value of warrants and convertibility feature of long term debt at time of amendment Write off of original warrants Decrease in fair value of warrants and convertibility feature of long term debt ) Balance as of September 30, 2011 $ 15 Lightning Gaming, Inc. and Subsidiaries Notes to Consolidated Condensed Financial Statements (Continued) Note 8.Income Taxes The Companyaccounts for income taxes under the provisions of the FASB guidance on accounting for income taxes.The guidanceprovides for the recognition and measurement of deferred income tax benefits and liabilities based on the likelihood of their realization in future years.A valuation allowance must be established to reduce deferred income tax benefits if it is more likely than not that a portion of the deferred benefits will not be realized. As of September 30, 2011, theCompany has available, for federal and state income tax purposes, net operating loss (“NOL”) carryforwards of approximately $15,100,000, which expire at various times through 2030.The utilization of the NOL carryforwards is dependent upon the ability ofthe Company to generate sufficient taxable income during the carryforward periods.The NOL carryforwards are also subject to certain limitations on their utilization should changes in Company ownership occur. The Company has not recognized any NOL carryforward benefits in the financial statements. Note 9.Related Party Transactions In June 2011 we entered into a series of agreements with The Co-Investment Fund, II, L.P. (“CI II”) and Stewart J. Greenebaum, LLC (“Greenebaum”).CI II and Greenebaum each beneficially owned more than 5% of our outstanding common stock as of September 30, 2011.CI II is managed by Cross Atlantic Capital Partners Inc. (“Cross Atlantic”) and Donald Caldwell, one of our directors, is the founder and Chief Executive Officer of Cross Atlantic and Frederick Tecce, also one of the Company’s directors, is a managing director and Of Counsel of Cross Atlantic. The transactions with CI II and Greenebaum included, among other things, the following: ● conversion of a $1,000,000 promissory note, which we issued to CI II in April 2011, into 1,000,000 shares of Nonvoting Stock, with cancellation of all interest and other amounts payable under the note; ● sale of 1,000,000 shares of Nonvoting Stock to Greenebaum for $1,000,000, and issuance of a warrant for 1,000,000 shares of our common stock at $1.00 per share (subject to anti-dilution adjustments); ● amendment of ten common stock warrants held by CI II, which were issued between July 2006 and April 2011 and are exercisable for an aggregate of 6,401,385 shares of our common stock, resulting in all of those warrants having an expiration date of April 12, 2016 and an exercise price of $1.00 per share (subject to anti-dilution adjustments); ● amendment of four common stock warrants held by Greenebaum, which were issued between June 2007 and February 2010 and are exercisable for an aggregate of 1,500,000 shares of our common stock, extending the expiration date of all of those warrants to April 12, 2016 and lowering the exercise price to $1.00 per share (subject to anti-dilution adjustments); ● amendment of nine promissory notes held by CI II, issued by Lightning Poker between July 2006 and February 2010 in an aggregate principal amount of $10,500,000, extending the maturity date to September 30, 2013 and fixing at $1.00 per share the price at which $5,500,000 of those notes (plus accrued interest of $1,461,177 as of September 30, 2011) can be converted to our common stock (subject to anti-dilution adjustments); 16 Lightning Gaming, Inc. and Subsidiaries Notes to Consolidated Condensed Financial Statements (Continued) Note 9.Related Party Transactions (Continued) ● giving preemptive rights to CI II and Greenebaum to maintain their respective percentage ownership of all of our outstanding stock, calculated on a fully-diluted basis; ● giving registration rights and common stock exchange rights to CI II and Greenebaum with respect to their Nonvoting Stock, if we conduct a registered public offering of securities under the Securities Act of 1933, as amended; and ● requiring us to obtain CI II’s and Greenebaum’s consent in order to engage in various material transactions or to change or add lines of business. The Nonvoting Stock participates with, and is identical to, our common stock except for the absence of voting rights. For further information concerning our June 2011 agreements with CI II and Greenebaum, see the Form 8-K thatthe Companyfiled with the United States Securities and Exchange Commission on June 29, 2011. In April 2011 the Company borrowed $1,000,000 from CI II, with interest at 8% per annum, and we issued to CI II a warrant for 1,000,000 shares of common stock at an exerciseprice of $2.00 per share (subject to anti-dilution adjustments).In June 2011 the promissory note was converted to Nonvoting Stock and the warrant was amended, as reported above in this Note 9. In February 2010 we entered into an agreement with Greenebaum under which a $1,000,000 note that Lightning Poker issued to Greenebaum in 2007 was converted into 500,000 shares of Nonvoting Stock.All interest and other amounts payable under that note were cancelled. During the three months ended September 30, 2011 and 2010 and the nine months ended September 30, 2011 and 2010, interest on all of the loans from CI II described above amounted to $210,000, $210,000, $630,000 and $618,164 , respectively.During 2011 and 2010 the Company made no principal payments on those loans (other than conversion of the April 2011 $1,000,000 note to Nonvoting Stock). Note 10.Subsequent Events We considered all material events through the date on which the financial statements were issued and determined there were no reportable matters which have not been disclosed. 17 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. Forward-Looking Statements Throughout this report we make “forward-looking statements,” as that term is defined in Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).Forward-looking statements include the words “may,” “will,” “could,” “would,” “likely,” “estimate,” “intend,” “plan,” “continue,” “believe,” “expect,” “projections” and “anticipate” or the negative of such terms and similar words and include all discussions about our ongoing or future plans, objectives or expectations. We intend such forward-looking statements to be covered by the safe-harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and are including this statement for purposes of those safe-harbor provisions. We have based these forward-looking statements on our current expectations and projections about future events.These forward-looking statements are subject to known and unknown risks, uncertainties and assumptions that may cause our actual results, level of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by such forward-looking statements.You should read this report completely and with the understanding that actual future results may be materially different from what we currently expect.We do not plan to update forward-looking statements unless applicable law requires us to do so, even though our situation or plans may change in the future. All future written and oral forward-looking statements attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this section or elsewhere in this report.In light of these and other risks, uncertainties and assumptions, the forward-looking events discussed in this report might not occur.Factors that might cause our actual results to differ from our expectations, might cause us to modify our plans or objectives, or might affect our ability to meet our expectations include, but are not limited to:the severe economic downturn that the gaming industry is suffering; the dramatic decline in national and global economic conditions; the tightening of credit in financial markets generally and the particularly severe tightening of them for the gaming industry, which may adversely affect our ability to raise funds through debt or equity financing or to refinance our long- term debt that will become due in 2013, and may also adversely affect the ability of our customers to purchase our products and services; interest rates; our ability to obtain additional gaming licenses; fuel price increases; legislative/regulatory changes; competition; changes in generally accepted accounting principles; and fluctuations in foreign currency exchange rates. Further information concerning our business, including additional factors that could materially affect our financial results, is included herein and in our other filings with the Securities and Exchange Commission(“SEC”). The information contained in this section has been derived from our financial statements and should be read together with the financial statements and related notes contained elsewhere in this report. Overview The Company was formed to develop and marketits System, which is an electronic poker table that providesa fully automated table gaming experience, without a dealer, in casinos and card rooms in regulated jurisdictions worldwide.The System is designed to increase revenue and security while helping to reduce the labor costs associated with poker play. The System enables up to ten players to make their wagers and game decisions via individual touch- screen betting stations. It utilizes a software application written in Java, which runs on a Linux-based multi-game table platform. The System achieves the goal of increasing revenue by allowing a larger number of hands to be played per hour, increasing the “rake” or per- hand fee collected by the operator commensurately.The elimination of a live dealer also reduces labor costs and permits more tables to be operational in jurisdictions where skilled poker dealers are in short supply. The System has an added benefit of eliminating mistakes bythe dealer or the player, and it 18 eliminates the need to tip the dealer.The System also provides an opportunity to present information about the game to the players via individual player screens and via the common center monitor. In 2008 the Company developed a newer version of the System, which eliminated the need for a separate, stand-alone cashing station. The newer version allows for cashing out at the System. In the quarter ended September 30, 2009 the Company commenced the design, manufacture, marketing, sale and operation of video and reel-spinningslot machines to customers in various gaming jurisdictions. Our videoslot machines contain games where the casino patron wagers on multiple pay lines.The branded games combine advanced graphics, digital music and sound effects and secondary bonus games. The current products are (i) Video Scrabble bonus slot machines, (ii)multi-rack slot machines and (iii) spinning reel slot machines. The Company seeks to develop games and gaming machines that offer high entertainment value to casino patrons and generate greater revenues for casinos and other gaming machine operators than the games and gaming machines offered by our competitors. The Company's gaming products feature advanced graphics and engaging games, andthe games incorporate secondary bonus rounds. Currentlythe Company'sgames are based on the licensed, well-recognized brands SCRABBLE, the cartoon characters POPEYE and his related family of characters and Speed Racer. Substantially all ofthe gaming machines utilize technologies and intellectual property licensed from third parties. In 2009 the Company began to expand the scope of its product offerings and embarked on an initiative to market itsvideo and reel-spinning slot machinesto additional Native American jurisdictions as well as the commercial casino marketplace and cruise lines.The Company currently has 43such machinesplaced in 11 casinos in seven jurisdictions andcruise ships. The Company is working to secure licensing to placethose slot machines and theSystem in a number of new jurisdictions across North America.The licensing process includes specific jurisdictional approvals from the appropriate testing laboratory and from the appropriate regulatory agency. The Company has filed and will continue to file applications for licensure in various gaming jurisdictions. The Company evaluates economic impact of each jurisdiction in determining the priority of filing in a jurisdiction. The Company believes that the use of brand name intellectual property will contribute to the appeal and success of its gamingmachines and that its future ability to license, acquire or develop new brand names is importantto its success. The Company plans toincrease its sales ofgaming products in various legal gamingjurisdictions worldwide. The manufactureand distribution of gaming equipment and related software are subject to regulation and approval by various city, county, state, provincial, federal, tribal and foreign agencies.The Company will continue to devote resources toobtain all necessary approvals to manufacture and distribute its gaming products in various legal gaming jurisdictions worldwide. The Company has a history of losses since its inception. The Company incurred a net loss of approximately $3,389,000 in the nine months endedSeptember 30, 2011. 19 Three Months Ended September 30, 2011Compared to ThreeMonths Ended September 30, 2010 (All amounts rounded to the nearest $1,000) Revenues The Company’s revenues for the three months ended September 30, 2011 were $326,000 compared to $899,000 for the comparable prior year period. Thedecreasein revenues was principally due to the absence ofsales of Systems and parts,and the decline in the installed base of Systems, partly offset by revenues of $230,000 from the placement of our slot machines . Sales of gaming products and parts decreased by $724,000 (99%) to $6,000 for the three months ended September 30, 2011 as compared to $730,000 for the three months ended September 30, 2010 principally due to the placement of additional Systems at existing international customers in 2010. License and service fees increased by $152,000 (90%) to $320,000 for the three months ended September 30, 2011 as compared to $168,000 for the three months ended September 30, 2010 due to new placement of our slot machines in casinos, partly offset by the $79,000 decline inplacement ofSystems at new and existing casino customers. Cost of Products Sold For the three months ended September 30, 2011, cost of products solddecreased $280,000 (99%) to $4,000 as compared to $284,000 for the three months ended September 30, 2010 due to the absence of System placements. Gross margins were 36% for the three months ended September 30, 2011 compared with 61% for the three months ended September 30, 2010. The decreasein gross margin for the three months ended September 30, 2011 was principally due to the sale of a refurbished System in the prior year period which earned a higher margin as a result of it having a lower cost basis. Operating Expenses Operating expensesincreasedby $348,000 to $492,000for the three months ended September 30, 2011, from $144,000 for the three months ended September 30, 2010.Thisincreasewas primarily the result of the establishment of a reserve for obsolescence of approximately $274,000 related to System raw materials and parts Installation costs, brand and software license fees increased in the current year period due to additional placements of slot machines at casino customers. Research and Development Expenses Research and development expensesincreased by $49,000 to $247,000 for the three months ended September 30, 2011, from $198,000 for the three months ended September 30, 2010. Research and development expensesare primarily related tothe development of the System and gaming equipment. Research and development expenses increasedas aresult of the development of our new slot machines. Selling, General and Administrative Expenses Selling, general and administrative expenses increased by $59,000 to $372,000 for the three months ended September 30, 2011, from $313,000 for the three months ended September 30, 2010.This increase was primarily due to increased selling expenses, regulatory fees andcompliance costs. Depreciation and Amortization Depreciation and amortizationincreased by $ 18,000 to $179,000 for the three months ended September 30, 2011 from $161,000 for the three monthsended September 30, 2010. This increase was primarily due to depreciation onadditional placements of slot machines with casino customers during the current period. 20 Net Interest Expense Net interest expense increased by $6,000 to $298,000 for the three monthsended September 30, 2011 from $292,000 for the three monthsended September 30, 2010. This change was the result of lower warrant expense in the current periodas a result of the amended terms of the warrantsin 2011. Change in Value of Warrants and Convertibility Feature of Long Term Debt Thechange in fair value of our warrants and convertibility feature of long term debt of $46,000 wasmainly due to the declines in the remaining lifeof the warrants and convertibility feature oflong term debt and the estimated fair market value of our common stock. Other Income The Company receives payment in Euros for certainlicense fees and sales revenuesfrom certain international customers. Otherincome represents the changeinthe Euro/US dollarforeign exchange rate. The decline in foreign exchange gains was due to the absence of revenues from international customers denominated in foreign currency. Nine months Ended September 30, 2011Compared to NineMonths Ended September 30, 2010 Revenue The Company’s revenues for the nine months ended September 30, 2011 were $820,000 compared to $3,120,000 for the comparable prior year period. The decrease in revenues was due to lower sales of refurbished Systems in the current period and lower license fees due to lower System placements, partlyoffset by $455,000 of license feesearned on the placement of our slot machines. Cost of Products Sold For the nine months ended September 30, 2011, cost of products solddecreased $1,058,000to $33,000from $1,091,000 for the nine months ended September 30, 2010. This decrease was due to lower sales of refurbished Systems. Gross margins were 64% for the nine months ended September 30, 2011 compared with 59% for the nine months ended September 30, 2010. The increase in gross marginwas principally due to lower Systemselling costs. Operating Expenses Operating expensesincreased by $409,000 to $756,000for the nine months ended September 30, 2011, from $347,000 for the nine months ended September 30, 2010.Thisincreasewas primarily the result of the establishment of a reserve for obsolescence of approximately $274,000 related to System raw materials and parts. Contributing to the increase in the current period were higher staffing expenses, brand fees, installation costs and lower assembly of Systems due to the decline in demand for Systems. Research and Development Expenses Research and development expensesincreased by $158,000 to $805,000 for the nine months ended September 30, 2011, from $647,000 for the nine months ended September 30, 2010. Research and development expensesare primarily related tothe development ofnew slot machines. Selling, General and Administrative Expenses Selling, general and administrative expenses decreased by $177,000 to $1,293,000 for the nine months ended September 30, 2011, from $1,470,000 for the nine months ended September 30, 2010.This decrease was primarily the result oflower marketing staff costs, regulatory fees, compliance and maintenance costs. 21 Depreciation and Amortization Depreciation and amortization decreased from $538,000 for the nine months ended September 30, 2010 to $505,000 for the nine monthsended September 30, 2011. This decrease was primarily related to the lower installed base of Systems in 2011. Change in Value of Warrants andConvertibility Feature ofLong Term Debt The change in fair value of our warrants and convertibility feature of long term debt of $126,000was mainly due to the declines in the remaining life of the warrant and convertibility feature of long term debt and the estimated fair market value of our common stock. Net Interest Expense Net interest expense increased from $904,000 for the nine monthsended September 30, 2010 to $942,000 for the nine monthsended September 30, 2011. This change wasdue tohigher warrant costas a result of the amendment of terms of thewarrants in June 2011. Liquidity and Capital Resources We have incurred net losses since inception.We have historically funded our operating costs, research and development activities, working capital investments and capital expenditures associated with our growth strategy with proceeds from the issuances of our stock and loans. These transactions are described in more detail following the discussion of cash flows below: Discussion of Statement of Cash Flows Nine months Ended September 30, Change Net cash used in operating activities $ ) $ ) $ Net cash provided by (used in)investing activities ) ) Net cash provided by financing activities Netincrease (decrease ) in cash ) ) Cash, beginning of year Cash, end of period $ $ For the nine months ended September 30, 2011, net cash used in operating activitieswas $1.7 million compared to $1.7 million for the nine months ended September 30, 2010. Net cash used in investing activities for the nine months ended September 30, 2011 was $1.0 millioncompared to $1 millionprovided by investing activities for the nine months ended September 30, 2010.Cash used in investing activities is primarily the function of thenet investment in property, plant and equipment, principally slot machines used in our operations, and software and brand licenses. In the nine months ended September 30, 2010 the Company received proceeds of $1.5 million from the sale of refurbished Systems. Net cash provided by financing activities was $2.0 million for the nine months ended September 30, 2011. During 2011, cash provided from financing activities consisted primarily of proceeds from issuance of a note ($1 million) and the sale of Nonvoting Stock ($1 million).During 2010, cash provided from financing activities consisted primarily of proceeds from issuance of notes ($2 million), 22 partly offset by the payment on the capital lease. The note issued in 2011 was converted to 1 million shares of Nonvoting Stock in June 2011. In June 2011 the Company entered into a series of agreements with lenders that included, among other things, the following: ● conversion of a $1,000,000 promissory note issued in April 2011, into 1,000,000 shares of our Nonvoting Stock, with cancellation of all interest and other amounts payable under the note; ● sale of 1,000,000 shares of Nonvoting Stockfor $1,000,000, and issuance of a warrant for 1,000,000 shares of our common stock at $1.00 per share (subject to anti-dilution adjustments); ● amendment of ten common stock warrants held by a lender, which were issued between July 2006 and April 2011 and are exercisable for an aggregate of 6,401,385 shares of the Company’s common stock, resulting in all of those warrants having an expiration date of April 12, 2016 and an exercise price of $1.00 per share (subject to anti-dilution adjustments); ● amendment of four common stock warrants held by a lender, which were issued between June 2007 and February 2010 and are exercisable for an aggregate of 1,500,000 shares of our common stock, extending the expiration date of all of those warrants to April 12, 2016 and lowering the exercise price to $1.00 per share (subject to anti-dilution adjustments); ● amendment of 12 promissory notes held bylenders, issued by the Company's subsidiary, Lightning Poker, Inc. (“Lightning Poker”)between July 2006 and February 2010 in an aggregate principal amount of $13,500,000, extending the maturity date to September 30, 2013 and fixing at $1.00 per share the price at which $7,500,000 of those notes (plus accrued interest of $1,699,123 as of September 30, 2011) can be converted to our common stock (subject to anti-dilution adjustments); ● giving preemptive rights to the lenders to maintain their respective percentage ownership of all of the Company’s outstanding stock, calculated on a fully-diluted basis; and ● requiring the Company to obtain the lenders' consent in order to engage in various material transactions or to change or add lines of business. In February 2010 a lender exchanged its $1,000,000 note due in 2010 plus accrued interest of $206,273 for 500,000 shares ofNonvoting Stock. Also in February 2010 the Company entered into a $2,000,000 three-yearloan agreement with interest at 8% per annum. At the discretion of the lenders, all principal and interest outstanding on the loan may be converted into shares of the Company's capital stock. In connection with the loan, the Company issued warrants to purchase 1,000,000 shares of the Company’s capital stock.The notes issued under the loan agreement were among the 12 notes amended in June 2011, as reported above. In accordance with various loans obtained by the Company, as of September 30, 2011 the lenders holdwarrants to purchase up to 7,901,385 shares of the Company’s commonstock untilthe expiration date ofApril 12, 2016 at a price of $1.00 per share.The purchase price is subject to adjustment from time to time pursuant to the anti-dilution provisions of the respective warrant agreements.The Company accounts for the value of these warrants in the same manner used for stock-based compensation.Expense recognized for thenine months ended September 30, 2011 and September 30, 2010 relatedto these warrants was$121,510,and $102,948, respectively, and was included in interest expense. In April 2011 the Company borrowed $1,000,000 from a lenderand issued to the lender a warrant to purchase up to 1,000,000 shares of common stock. The interest rate of the loan was 8% per annum. The aggregate fair market value of the warrant at the time it was issued was $3,290. In June, 2011 the note was converted into 1,000,000 shares of Nonvoting Stock. 23 Operations and Liquidity Management. For the nine months ended September 30, 2011, we incurred a net loss of $3,389,000 and used $1,687,000 of cash in operating activities. At September 30, 2011, our cash balance was $.7 million. The generation of cash flow sufficient to meet our cash needs in the future will depend on our ability to obtain the regulatory approvals required to distribute our products and successfully market them to casinos and card clubs. Our current gross cash requirements are approximately $221,000 per month, principally for salaries, professional services, licenses, marketing, office expenses and the purchase of the hardware components for our products. Based on our cash flow projections and anticipated revenues, we believe we will require additional capital or financing to support our operations during our 2012 fiscal year. We have received assurance from a major stockholder to support its operations for 2012 should such support become necessary. In addition, our ability to sell or lease our products on a large scale may require additional financing for working capital. There is no assurance that such additional financing would be available to us, if at all, on reasonable terms, particularlyfor the reasons mentioned above in the Forward-Looking Statements section of this Item 2. Our inability to obtain such financing on terms that allow us to lease our products profitably would hamper our ability to distribute our products on a large scale. The table below sets forth our known contractual obligations as of September 30, 2011: Total Less than 1 year 1 - 3 years 3 - 5 years More than 5 years Debt obligations(1) $ $ - $ $ - $ - Operating lease obligations(2) - - Royalty and license fees obligations(3) - Other long-term liabilities - Total $ - $ - Represents the outstanding principal amount of notes and interest at the rate of 8% annually. Represents operating lease agreements for office and warehouse facilities. Represents royalty and license fee commitments for brand licenses. Off-Balance Sheet Arrangements As of September 30, 2011, there were no off-balance sheet arrangements. Going Concern The Company’sfinancial statements have been prepared on a going concern basis, which assumes realization of all assets and settlement or payment of all liabilities in the ordinary course of business. We have limited capital resources, net operating losses and negative cash flows from operations since the Company’sinception and expect these conditions to continue for the foreseeable future. The generation of cash flow sufficient to meet the Company’s cash needs in the future will depend on the Company’s ability to obtain the regulatory approvals required to distributeits productsand successfully market them tomore casinos and card clubs. Based on the Company’s cash flow projections and anticipated revenues, the Company believes it will require additional capital or financing to support its operations during 2012. The Company has received assurance from a major stockholder to support its operations for 2012 should such support become necessary. 24 In addition, the Company’s ability to sell or lease its products on a large scale may require additional financing for working capital. There is no assurance that the Company would be able to obtain such financing, if at all, on reasonable terms. If the Company needs additional funding andisunable to obtain it, the Company’sfinancial condition would be adversely affected. In that event, the Company would have to postpone or discontinue planned operations and projects. The Company’s continuance as a going concern is dependent upon these factors, among others. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Item 3. Quantitativeand QualitativeDisclosures about Market Risk. Not applicable. Item 4. Controls and Procedures. We maintain disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) that are designed to ensure that information required to be disclosed in our reports filed or submitted under the Exchange Act are recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms, and that such information is accumulated and communicated to our management including our Chief Executive Officer (“CEO”) and Chief Financial Officer (“CFO”), as appropriate, to allow timely decisions regarding required disclosure.In designing and evaluating our disclosure controls and procedures, our management recognizes that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives, and managementis required to apply its judgment in evaluating the cost-benefit relationship of possible controls and procedures.As of September 30, 2011, we conducted an evaluation, under the supervision and with the participation of our management including our CEO and CFO, of the effectiveness of our disclosure controls and procedures.Based on that evaluation, our CEO and CFO have concluded that as of September 30, 2011, our disclosure controls and procedures were effective at the reasonable assurance level. There were no changes in our internal control over financial reporting during our quarter ended September 30, 2011 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 25 PART II - OTHER INFORMATION Item 1.Legal Proceedings. None Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. None Item 3.Defaults upon Senior Securities. None. Item 4.Removed and Reserved. Item 5.Other Information. None Item 6.Exhibits. 26 EXHIBIT NUMBER EXHIBIT DESCRIPTION Certification of Principal Executive Officer pursuant to Exchange Act Rule 13a-14(a) Certification of Principal Financial Officer pursuant to Exchange Act Rule 13a-14(a) Certification of Principal Executive Officer and Principal Financial Officer pursuant to Exchange Act Rule 13a-14(b) and 18 U.S.C. 1350 * The following materials from this Quarterly Report on Form 10-Q for the quarter ended September 30, 2011 formatted in XBRL (eXtensible Business Reporting Language): (i) Consolidated Balance Sheets, (ii) Consolidated Statements of Operations, (iii) Consolidated Statements of Cash Flows, and (iv)Notes to Consolidated Financial Statements * As provided in Rule 406T of Regulation S-T, this information is furnished and not filed for purposes of sections 11 and 12 of the Securities Act 1933, as amended, and section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under those sections. SIGNATURES Pursuant to the requirements of the SecuritiesExchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:November 14, 2011 Lightning Gaming, Inc. By: /s/ Brian Haveson Brian Haveson President, Chief Executive Officer and Director 27
